By order of November 24, 2015, the prosecuting attorney was directed to answer the application for leave to appeal the May 15, 2015 order of the Court of Appeals, and the defendant was invited to file a supplemental brief. On order of the Court, the answer and supplemental brief having been received, the application for leave to appeal is again considered. The defendant’s conditional guilty plea was agreed to by the prosecution and accepted by the trial court on the record. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we remand this case to the Kent Circuit Court for further proceedings consistent with the terms of the plea and with this Court’s decision in People v Hartwick, 498 Mich 192 (2015). We do not retain jurisdiction.